                                                                                                                                           Mayer Brown LLP
                                                                                                                                1221 Avenue of the Americas
                                                                                                                                  New York, NY 10020-1001
                                                                                                                                    United States of America

                                                                                                                                           T: +1 212 506 2500
                                                                                                                                           F: +1 212 262 1910
                                                                                                                                               mayerbrown.com

August 19, 2019
                                                                                                                                   Christopher J. Houpt
                                                                                                                                                       Partner
VIA ECF                                                                                                                                    T: +1 212 506 2380
                                                                                                                                           F: +1 212 849 5830
                                                                                                                                        CHoupt@mayerbrown.com
The Honorable Kiyo A. Matsumoto
United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:    Cohen v. Capital One Funding, LLC et al. Case
       No. 19-cv-03479 (KAM)

Dear Judge Matsumoto:

       We represent The Bank of New York Mellon Corporation (“BNY Mellon”) and Deutsche
Bank Trust Company Delaware (“DBTCD”), in their alleged capacities as trustees (together, the
“Trustees”), in the above-captioned matter. Pursuant to IV(B) of Your Honor’s Individual Rules,
we write to outline the Trustees’ anticipated motion to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6) and to request a pre-motion conference.

       Plaintiffs William Cohen, Sue Paivanas, and Christy Ogrodoski (“Plaintiffs”), are the
named plaintiffs of a purported class of credit card accountholders with Capital One Bank (USA)
National Association (“Capital One National Bank”) – a national bank whose credit card program
allegedly charged interest rates exceeding the 16% usury limit under New York General
Obligations Law § 5-501, for which Plaintiffs seek disgorgement and damages allegedly resulting
from unjust enrichment. In support of their claims, Plaintiffs allege (at ¶ 4) that the State of New
York has “prohibited lenders from charging excessive interest to debtors” since “at least 1787.”

       Although Capital One National Bank is Plaintiffs’ lender – having both set the interest rates
on Plaintiffs’ credit card loans and collected their credit card payments – Plaintiffs have not sued
Capital One National Bank. Because they cannot. As a national association subject to the National
Bank Act, Capital One National Bank is exempt from the usury limits applicable under New York
General Obligations Law.

        Since they could not bring that lawsuit, which would be summarily dismissed on the ground
of federal preemption, Plaintiffs have chosen, instead, to sue the trusts and trustees associated with
securitization of their credit card receivables by entities who are not lenders, who did not set the
interest rates on their credit card loans, and who do not collect their credit card payments. This
attempted end-run around the National Bank Act is equally infirm, and the Trustees seek
permission to move for dismissal as a result.

      Plaintiffs’ claims fail, and must be dismissed, for substantive and procedural reasons.
Procedurally, The Bank of New York Mellon Corporation must be dismissed because it is a

          Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
           Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                         and Tauil & Chequer Advogados (a Brazilian partnership).
Mayer Brown LLP


    Honorable Kiyo A. Matsumoto
    August 19, 2019
    Page 2

    holding company that has no role at all in any of the transactions at issue. Although we informed
    Plaintiffs that the wrong party was named, and that the correct name of the trustee is The Bank of
    New York Mellon, which is legally separate and distinct from the Corporation, Plaintiffs declined
    to correct the pleading.

            Substantively, Plaintiffs cannot establish liability against the Trustees given their limited,
    ministerial role in the securitization process, which is merely to administer the trusts that hold
    credit card loans originated by Capital One National Bank. See Amended and Restated Pooling
    and Servicing Agreement, dated September 20, 1993 and amended January 13, 2006 § 11.01
    (BNYM, as Trustee of the COMT trust “undertakes to perform such duties and only such duties
    as are specifically set forth in this Agreement”); Second Amended and Restated Trust Agreement,
    January 13, 2006 § 5.01 (“It is the intention of the Beneficiary that the powers and duties of
    [DBTCD, as Trustee of the COMET trust] are to be purely ministerial only.”).

            The Trustees have no involvement (and are not alleged to have had any involvement) in
    origination of the loans, management of the credit card accounts, or the setting of interest rates. As
    such, usury limits reflected in New York General Obligations Law § 5-501 are neither applicable
    nor relevant to the Trustees. Nor can the Trustees be subject to an unjust enrichment claim, which
    requires a closer nexus to the alleged wrongdoing than that alleged here. Plaintiffs’ causes of action
    against the Trustees should therefore be dismissed.

            Finally, and as discussed more fully in the pre-motion letter of Defendants Capital One
    Funding, LLC, Capital One Master Trust, and Capital One Multi-Asset Execution Trust, the
    National Bank Act preempts the state-law claims here. The Complaint relies heavily on Madden
    v. Midland Funding, LLC, 786 F.3d 246 (2d Cir. 2015), which declined to find preemption because
    the bank there had completely severed its connection to the customers and their accounts. By
    contrast, the transaction here closely resembles the facts in Krispin v. May Department Stores, 218
    F.3d 919 (8th Cir. 2000), where, as here, “notwithstanding the bank’s sale of its receivables to [an
    assignee], it retained substantial interests in the credit card accounts.” Madden, 786 F.3d at 252
    n.2. Preemption applied because it was “the bank, and not the [assignee of the receivables], that
    issue[d] credit, processes and services customer accounts, and sets such terms as interest and late
    fees.” Krispin, 218 F.3d at 924 (emphasis added; quoted in Madden, 786 F.3d at 252).

            That is exactly what has happened here. Capital One National Bank sold the credit card
    receivables, but retained ownership of the underlying credit card accounts, including the ability to
    issue credit, process and service the accounts, and set such terms, including the interest rates that
    Plaintiffs challenge. Madden itself explains why those facts are relevant to preemption and why
    its own holding does not apply here.

           The other Defendants have proposed a briefing schedule in their pre-motion letter, and the
    Trustees propose briefing our motion on the same schedule. We appreciate the Court’s
    consideration of these issues.
Mayer Brown LLP


    Honorable Kiyo A. Matsumoto
    August 19, 2019
    Page 3

                                  Respectfully,


                                  /s/ Christopher J. Houpt
                                  Christopher J. Houpt
